United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, SARASOTA MAIN
POST OFFICE, Sarasota, FL, Employer
__________________________________________
Appearances:
Joanne Marie Wright, for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0850
Issued: December 6, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On May 18, 2021 appellant, through his representative filed a timely appeal from an
April 2, 2021 merit decision of the Office of Workers’ Compensation Programs (OWCP). 2 The
Clerk of the Appellate Boards docketed the appeal as No. 21-0850.
On August 11, 2016 appellant, then a 57-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on August 11, 2016 he was involved in a motor vehicle accident and

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that, following the April 2, 2021 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

sustained an injury to his chest while in the performance of duty. 3 He did not stop work. On
August 22, 2016 OWCP accepted appellant’s claim for cervical spine sprain. It subsequently
expanded the acceptance of this claim to include thoracic sprain, thorax front wall contusion, and
cervical radiculopathy.
On November 5, 2020 appellant filed a claim for compensation (Form CA-7) for a schedule
award due to his August 11, 2016 cervical sprain.
By decision dated December 2, 2020, OWCP granted appellant a schedule award for 24
percent permanent impairment of his left arm and 24 percent permanent impairment of his right
arm.4
On January 11, 2021 appellant, requested reconsideration of the December 2, 2020
decision and submitted additional medical evidence. By decision dated April 2, 2021, OWCP
denied modification.
The Board has duly considered the matter and finds that this case is not in posture for
decision.
OWCP’s procedures provide that cases should be administratively combined where correct
adjudication depends on frequent cross-referencing between files and where two or more injuries
occur to the same part of the body. Due to OWCP’s cross-referencing of the claims, for a full and
fair adjudication, the case must be returned to OWCP to administratively combine the current case
record, OWCP File No. xxxxxx110, with OWCP File No. xxxxxx619.5 This will allow OWCP to
consider all relevant claim files in developing appellant’s schedule award claim.
Accordingly, the Board will remand the case to OWCP to administratively combine OWCP
File Nos. xxxxxx110 and xxxxxx619. Following this and other such development as deemed
necessary, OWCP shall issue a de novo decision on appellant’s schedule award claim.

3

The present claim was assigned OWCP File No. xxxxxx110. Appellant has a prior claim for a January 25, 2010
traumatic injury, which OWCP accepted for right shoulder rotator cuff tear under OWCP File No. xxxxxx619. By
decision dated September 30, 2016, in OWCP File No. xxxxxx619, OWCP granted appellant a schedule award for 24
percent permanent impairment of his right arm. Appellant’s claims have not been administratively combined.
4

It noted that appellant was previously awarded 24 percent permanent impairment of the right arm on
September 30, 2016 under OWCP File No. xxxxxx619.
5

Id.; see R.S., Docket No. 20-1232 (issued April 28, 2021).

2

IT IS HEREBY ORDERED THAT the April 2, 2021 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded to OWCP for further proceedings
consistent with this order of the Board.
Issued: December 6, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

